931 F.2d 64
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.In re June Lily WOODALL, Debtor.FIRST NATIONAL BANK OF OKLAHOMA, N.A., Successor to FirstNational Bank and Trust Company of Oklahoma City,Trustee for the Pottawatomie County HomeFinance Authority, Appellee,v.June Lily WOODALL, Appellant.
No. 90-6337.
United States Court of Appeals, Tenth Circuit.
April 24, 1991.

ORDER AND JUDGMENT*
Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal involves the question whether the district court erred in holding that 11 U.S.C. Sec. 506(a) cannot be used to bifurcate claims under 11 U.S.C. Sec. 1322(b)(2).  Based on this court's decision in In re Hart, 923 F.2d 1410 (10th Cir.1991), we REVERSE the district court and re-instate the order of the bankruptcy court.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3